     Case 4:18-cr-01013-CKJ-DTF Document 82 Filed 07/12/19 Page 1 of 5



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     MONICA E. RYAN
 3   LORI L. PRICE
     State Bar No. 025698
 4   Assistant U.S. Attorneys
     United States Courthouse
 5   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 6   Telephone: 520-620-7300
     Email: monica.ryan@usdoj.gov
 7          lori.price@usdoj.gov
     Attorneys for Plaintiff
 8
 9                         IN THE UNITED STATES DISTRICT COURT
10                             FOR THE DISTRICT OF ARIZONA
11
     United States of America,                            CR 18-1013-TUC-CKJ (DTF)
12
                 Plaintiff,
13                                                  GOVERNMENT’S MOTION IN LIMINE
         vs.                                         TO PRECLUDE EVIDENCE ABOUT
14                                                    UNRELATED INCIDENTS AND
                                                    CONDITIONS AGENTS ENCOUNTER
15   Matthew Bowen,                                        NEAR THE BORDER
16               Defendant.
17
            Plaintiff, United States of America, by and through its undersigned attorneys,
18
     hereby submits this motion in limine, pursuant to Federal Rules of Evidence 103(d), 401,
19
     402 and 403, seeking an order from the Court to preclude the defendant from introducing
20
     evidence about unrelated incidents and conditions that Border Patrol agents may encounter
21
     while working near the international border between the United States and Mexico.
22
            I.     Facts
23
24          On December 3, 2017, at approximately 7:30 a.m., defendant Matthew Bowen,

25   while employed as a United States Border Patrol agent, intentionally hit the victim in the

26   back with his government-issued Ford F-150 truck to stop the victim from fleeing and

27   arrest him for the misdemeanor offense of unlawful entry into the United States. The

28
     Case 4:18-cr-01013-CKJ-DTF Document 82 Filed 07/12/19 Page 2 of 5




 1   defendant’s decision to use deadly force against a person who was running away from him
 2   and posed no threat is the basis for Count 1 of the Indictment.
 3          At the time of the assault, the conditions were clear and sunny. On this Sunday
 4   morning, two Customs and Border Protection (CBP) officers operating stationary
 5   surveillance cameras observed the victim climbing over a fence at the Mariposa Port of
 6   Entry in Nogales, Arizona. They alerted Border Patrol agents in the tactical operations
 7
     center who also focused their cameras on the victim and then called field agents to respond.
 8
     In total, there were eight law enforcement officers (three on location and five assisting via
 9
     live camera surveillance) responding to the suspected illegal entry by the victim. The
10
     defendant was one of the three field agents who responded. During the time of this
11
     incident, no other aliens were in the vicinity. None of the seven agents who participated
12
     in this event with the defendant observed any threats. As the field agents responded to the
13
     area, one of them found the victim hiding underneath a large parked trailer. When the
14
     victim was ordered to come out and surrender, he sprinted south, back towards the Port of
15
     Entry. Agents followed and within seconds, the defendant had hit the victim in the back
16
     with his truck to stop him from running. The victim did not possess any weapons or any
17
18   objects that could have been mistaken for a weapon.

19          At trial, several witnesses will testify that it was unnecessary and unreasonable to

20   use deadly force during this arrest. Based on what agents knew at the time, a suspected

21   alien was fleeing after committing a misdemeanor illegal entry. These witnesses, agents
22   who were at the scene and those watching the incident unfold live via surveillance cameras,
23   will testify that they did not observe any threat from the victim or anyone else. The victim
24   is also expected to testify that he did not possess any weapons or engage in any threatening
25   behavior during the incident.
26
27
28
                                                 -2-
     Case 4:18-cr-01013-CKJ-DTF Document 82 Filed 07/12/19 Page 3 of 5




 1          II.     Law and Analysis
 2          Federal Rule of Evidence 401 states that “[e]vidence is relevant if (a) it has any
 3   tendency to make a fact more or less probable than it would be without the evidence; and
 4   (b) the fact is of consequence in determining the action.” Fed.R.Evid. 401. Irrelevant
 5   evidence is not admissible, Fed.R.Evid. 402, and courts “must conduct a jury trial so that
 6   inadmissible evidence is not suggested to the jury by any means.” Fed.R.Evid. 103(d).
 7
            This case is about whether the defendant intentionally hit the victim with his F-150
 8
     truck. There is no evidence that the defendant or anyone around him observed any threat.
 9
     In fact, the defendant himself wrote a report claiming that he accidentally accelerated too
10
     much, and that he was not sure if his truck contacted the victim, although he saw the victim
11
     fall down – this false report is the subject of Count 2 of the Indictment. Based on the
12
     evidence and the defendant’s own asserted defense, this is not a case about threats – border-
13
     related or otherwise. Thus, any evidence about other incidents involving threatening
14
     circumstances or dangerous conditions Border Patrol agents may experience are not
15
     relevant to the facts of this particular case. The defendant should be precluded from
16
     introducing evidence or asking questions on cross-examination (or on direct examination
17
18   of the defendant, should he choose to testify) about specific past instances when the

19   witnesses themselves or other Border Patrol agents were hurt in the line of duty (such as

20   rockings or shootings of agents by aliens), or about the kinds of deadly threats that Border

21   Patrol agents can potentially encounter during their work.
22          The defendant committed this assault on a sunny morning during which agents were
23   responding to a suspected misdemeanor crime, agents greatly outnumbered the single alien,
24   and no threats were observed. Evidence of past incidents and the types of dangers that
25   exist for agents working along the border are not relevant to the jury’s determination of
26   whether in this case the defendant willfully used excessive force against the victim and
27   then lied to cover it up.
28
                                                 -3-
     Case 4:18-cr-01013-CKJ-DTF Document 82 Filed 07/12/19 Page 4 of 5




 1          Even assuming arguendo that the defendant could persuade the Court that there is
 2   some limited relevance to general evidence about the kinds of threats Border Patrol agents
 3   may encounter in their daily work, such evidence should be excluded pursuant to Rule 403.
 4   Asking the jury to consider specific past incidents or dangerous conditions faced by Border
 5   Patrol agents along the international border, none of which existed in this case, would
 6   distract the jury from their duty to determine whether the defendant committed the crimes
 7
     charged in the Indictment. Instead, such evidence would invite the jury to improperly
 8
     consider their personal opinions about border security. This case is not about border
 9
     security. It is about whether the defendant intentionally struck a fleeing person using his
10
     F-150 truck to stop him from running away from agents. Current political discourse around
11
     immigration and border security has the significant potential to improperly inflame and
12
     confuse the jury. Eliciting this kind of evidence is an appeal for jury nullification. That
13
     agents working along the border sometimes face dangerous conditions is a fact but it is not
14
     a fact that occurred in this case. It is not relevant and it would be unduly prejudicial to
15
     present such evidence.
16
            III.   Conclusion
17
18          For all the reasons stated above, the government respectfully requests that the Court

19   grant this motion in limine to preclude the defendant from introducing evidence about

20   unrelated incidents and conditions that Border Patrol agents may encounter in the course

21   of their work near the international border.
22          Respectfully submitted this 12th day of July, 2019.
23                                             MICHAEL BAILEY
                                               United States Attorney
24                                             District of Arizona
25                                             s/ Monica E. Ryan
26                                             MONICA E. RYAN
                                               LORI L. PRICE
27                                             Assistant U.S. Attorneys
28
                                                    -4-
     Case 4:18-cr-01013-CKJ-DTF Document 82 Filed 07/12/19 Page 5 of 5




 1   Copy of the foregoing served electronically or by
     other means this 12th day of July, 2019, to:
 2
     Sean C. Chapman, Esq.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -5-
